UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/15 Item 1. Schedule of Investments. Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) Principal Amount* Value Foreign Government and Agency Securities 67.9% Brazil 8.0% Letra Tesouro Nacional, Strip, 10/01/15 a BRL $ 1/01/16 a BRL 7/01/16 a BRL 10/01/16 a BRL b Nota Do Tesouro Nacional, Index Linked, 6.00%, 5/15/17 a BRL 5/15/19 a BRL 8/15/20 a BRL 8/15/22 a BRL 5/15/23 a BRL 8/15/24 a BRL 8/15/50 a BRL Hungary 4.1% Government of Hungary, 4.00%, 4/25/18 HUF 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF A, 6.75%, 11/24/17 HUF A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF A, 6.00%, 11/24/23 HUF B, 6.75%, 2/24/17 HUF B, 5.50%, 6/24/25 HUF senior note, 6.25%, 1/29/20 senior note, 6.375%, 3/29/21 c senior note, Reg S, 3.50%, 7/18/16 EUR c senior note, Reg S, 4.375%, 7/04/17 EUR c senior note, Reg S, 5.75%, 6/11/18 EUR c senior note, Reg S, 3.875%, 2/24/20 EUR Iceland 0.4% d Government of Iceland, 144A, 5.875%, 5/11/22 India 2.2% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 8.35%, 5/14/22 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 2.8% Government of Indonesia, 7.875%, 4/15/19 IDR FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR FR43, 10.25%, 7/15/22 IDR senior bond, FR53, 8.25%, 7/15/21 IDR Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) senior note, 8.50%, 10/15/16 IDR Ireland 2.6% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Lithuania 1.1% d Government of Lithuania, 144A, 7.375%, 2/11/20 6.125%, 3/09/21 Malaysia 1.0% Government of Malaysia, 4.72%, 9/30/15 MYR senior bond, 4.262%, 9/15/16 MYR senior note, 3.172%, 7/15/16 MYR Mexico 6.3% Government of Mexico, 6.00%, 6/18/15 e MXN 8.00%, 12/17/15 e MXN 6.25%, 6/16/16 e MXN 7.25%, 12/15/16 e MXN f Mexican Udibonos, Index Linked, 5.00%, 6/16/16 g MXN 3.50%, 12/14/17 g MXN 4.00%, 6/13/19 g MXN 2.50%, 12/10/20 g MXN Peru 3.1% Government of Peru, senior bond, 7.84%, 8/12/20 PEN Philippines 0.3% Government of the Philippines, senior bond, 7.00%, 1/27/16 PHP senior bond, 9.125%, 9/04/16 PHP senior note, 1.625%, 4/25/16 PHP Poland 10.1% Government of Poland, 6.25%, 10/24/15 PLN 5.00%, 4/25/16 PLN 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN h FRN, 2.01%, 1/25/17 PLN h FRN, 2.01%, 1/25/21 PLN Portugal 2.5% Government of Portugal, d 144A, 5.125%, 10/15/24 c Reg S, 3.875%, 2/15/30 EUR c senior bond, Reg S, 4.95%, 10/25/23 EUR c senior note, Reg S, 5.65%, 2/15/24 EUR Serbia 0.6% d Government of Serbia, senior note, 144A, 5.25%, 11/21/17 7.25%, 9/28/21 Singapore 0.0%  Government of Singapore, senior note, 1.125%, 4/01/16 SGD Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) Slovenia 1.1% d Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 14.4% Korea Monetary Stabilization Bond, senior bond, 2.80%, 8/02/15 KRW senior bond, 2.81%, 10/02/15 KRW senior note, 2.76%, 6/02/15 KRW senior note, 2.66%, 6/09/15 KRW senior note, 2.90%, 12/02/15 KRW senior note, 2.78%, 2/02/16 KRW senior note, 2.80%, 4/02/16 KRW senior note, 2.79%, 6/02/16 KRW senior note, 2.46%, 8/02/16 KRW senior note, 2.07%, 12/02/16 KRW Korea Treasury Bond, senior bond, 5.25%, 9/10/15 KRW senior bond, 4.00%, 3/10/16 KRW senior note, 3.25%, 6/10/15 KRW senior note, 4.00%, 9/10/15 KRW senior note, 2.75%, 12/10/15 KRW senior note, 2.75%, 6/10/16 KRW senior note, 3.00%, 12/10/16 KRW Sri Lanka 3.5% Government of Sri Lanka, 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 11.20%, 7/01/22 LKR A, 6.50%, 7/15/15 LKR A, 11.00%, 8/01/15 LKR A, 8.50%, 11/01/15 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR B, 6.40%, 10/01/16 LKR B, 8.50%, 7/15/18 LKR C, 8.50%, 4/01/18 LKR D, 8.50%, 6/01/18 LKR i Supranational 1.3% Inter-American Development Bank, senior note, 7.50%, 12/05/24 MXN Ukraine 2.5% d Government of Ukraine, 144A, 9.25%, 7/24/17 senior bond, 144A, 7.80%, 11/28/22 senior note, 144A, 7.95%, 2/23/21 senior note, 144A, 7.50%, 4/17/23 Total Foreign Government and Agency Securities (Cost $803,850,748) Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) Short Term Investments 23.3% Foreign Government and Agency Securities 8.4% Hungary 0.0% † j Hungary Treasury Bill, 9/16/15 34,180,000 HUF 120,972 Malaysia 2.1% j Bank of Negara Monetary Notes, 6/03/15 - 11/24/15 70,620,000 MYR 19,103,568 Government of Malaysia, 3.835%, 8/12/15 6,410,000 MYR 1,751,431 3.197%, 10/15/15 5,300,000 MYR 1,446,695 j Malaysia Treasury Bills, 6/05/15 - 4/29/16 1,600,000 MYR 431,722 22,733,416 Mexico 3.3% j Mexico Treasury Bills, 6/11/15 - 4/14/16 54,475,380 k MXN 34,941,658 Philippines 0.6% j Philippine Treasury Bills, 6/03/15 - 3/02/16 322,090,000 PHP 7,174,374 Singapore 2.2% j Monetary Authority of Singapore Treasury Bills, 7/03/15 29,810,000 SGD 22,097,056 6/26/15 - 7/20/15 1,490,000 SGD 1,104,411 23,201,467 South Korea 0.2% Korea Monetary Stabilization Bonds, j 7/07/15 - 10/06/15 1,758,200,000 KRW 1,572,855 senior note, 1.92%, 3/09/16 310,130,000 KRW 278,872 1,851,727 Total Foreign Government and Agency Securities (Cost $93,462,215) 90,023,614 Total Investments before Money Market Funds (Cost $897,312,963) 814,776,976 Shares Money Market Funds (Cost $158,489,674) 14.9% United States 14.9% l,m Institutional Fiduciary Trust Money Market Portfolio 158,489,674 158,489,674 Total Investments (Cost $1,055,802,637) 91.2% 973,266,650 Other Assets, less Liabilities 8.8% 93,704,897 Net Assets 100.0% $ 1,066,971,547 * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $41,985,314, representing 3.93% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $71,683,403, representing 6.72% of net assets. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. g Principal amount is stated in 100 Unidad de Inversion Units. h The coupon rate shown represents the rate at period end. i A supranational organization is an entity formed by two or more central governments through international treaties. Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) j The security is traded on a discount basis with no stated coupon rate. k Principal amount is stated in 10 Mexican Peso Units. l Non-income producing. m Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. At May 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forw ard Exchange Contracts Euro GSCO Buy 6/01/15 $ $ - Euro GSCO Sell 6/01/15 - Indian Rupee JPHQ Buy 6/02/15 - ) Indian Rupee JPHQ Sell 6/02/15 - ) Indian Rupee HSBK Buy 6/03/15 - ) Chilean Peso BZWS Buy 6/04/15 - ) Chilean Peso DBAB Buy 6/05/15 - ) Chilean Peso MSCO Buy 6/05/15 - ) Chilean Peso DBAB Buy 6/08/15 - ) Chilean Peso MSCO Buy 6/08/15 - ) Euro HSBK Sell 6/08/15 - Indian Rupee JPHQ Buy 6/08/15 - ) Japanese Yen CITI Sell 6/09/15 - Japanese Yen HSBK Sell 6/09/15 - Chilean Peso CITI Buy 6/10/15 - Euro DBAB Sell 6/10/15 - Japanese Yen BZWS Sell 6/10/15 - Japanese Yen CITI Sell 6/10/15 - Japanese Yen HSBK Sell 6/10/15 - Japanese Yen DBAB Sell 6/11/15 - Japanese Yen JPHQ Sell 6/11/15 - Polish Zloty CITI Buy EUR 6/11/15 - Polish Zloty DBAB Buy EUR 6/12/15 - Euro DBAB Sell 6/15/15 - Indian Rupee JPHQ Buy 6/15/15 - ) Malaysian Ringgit JPHQ Buy 6/16/15 - ) Chilean Peso DBAB Buy 6/17/15 - Japanese Yen CITI Sell 6/17/15 - Japanese Yen JPHQ Sell 6/17/15 - Chilean Peso DBAB Buy 6/18/15 - Chilean Peso JPHQ Buy 6/18/15 - Chilean Peso MSCO Buy 6/19/15 ) Chilean Peso BZWS Buy 6/22/15 - ) Chilean Peso JPHQ Buy 6/22/15 - ) Chilean Peso MSCO Buy 6/22/15 - ) Japanese Yen DBAB Sell 6/22/15 - Chilean Peso DBAB Buy 6/23/15 - Malaysian Ringgit HSBK Buy 6/24/15 - ) Indian Rupee JPHQ Buy 6/29/15 - Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) Indian Rupee HSBK Buy 6/30/15 - ) Malaysian Ringgit HSBK Buy 6/30/15 - ) Malaysian Ringgit JPHQ Buy 7/03/15 - Indian Rupee DBAB Buy 7/06/15 - ) Chilean Peso DBAB Buy 7/07/15 - Malaysian Ringgit DBAB Buy 7/08/15 - ) Chilean Peso DBAB Buy 7/13/15 - ) Indian Rupee DBAB Buy 7/15/15 - ) Euro BZWS Sell 7/16/15 - Euro MSCO Sell 7/16/15 - Japanese Yen HSBK Sell 7/16/15 - Japanese Yen SCNY Sell 7/16/15 - Euro DBAB Sell 7/17/15 - Chilean Peso DBAB Buy 7/20/15 - Euro BZWS Sell 7/20/15 - Indian Rupee DBAB Buy 7/20/15 - ) Malaysian Ringgit DBAB Buy EUR 7/20/15 - Japanese Yen DBAB Sell 7/21/15 - Euro DBAB Sell 7/22/15 - Euro MSCO Sell 7/22/15 - Indian Rupee JPHQ Buy 7/22/15 - ) Malaysian Ringgit DBAB Buy 7/22/15 - ) Malaysian Ringgit DBAB Buy EUR 7/22/15 - Malaysian Ringgit DBAB Sell 7/22/15 - Euro DBAB Sell 7/23/15 - Japanese Yen CITI Sell 7/24/15 - Japanese Yen JPHQ Sell 7/24/15 - Euro DBAB Sell 7/27/15 - Euro GSCO Sell 7/27/15 - Indian Rupee DBAB Buy 7/27/15 - ) Japanese Yen JPHQ Sell 7/27/15 - Malaysian Ringgit DBAB Buy 7/27/15 - ) Malaysian Ringgit DBAB Buy EUR 7/27/15 - Malaysian Ringgit DBAB Sell 7/27/15 - Malaysian Ringgit JPHQ Buy 7/27/15 - ) Chilean Peso DBAB Buy 7/28/15 - ) Chilean Peso MSCO Buy 7/28/15 - ) Euro CITI Sell 7/28/15 - Euro GSCO Sell 7/28/15 - Chilean Peso JPHQ Buy 7/30/15 - ) Malaysian Ringgit JPHQ Buy 7/30/15 - ) Malaysian Ringgit JPHQ Buy EUR 7/30/15 - Chilean Peso DBAB Buy 7/31/15 - ) Euro JPHQ Sell 7/31/15 - Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) Indian Rupee DBAB Buy 7/31/15 - ) Malaysian Ringgit HSBK Buy 7/31/15 - ) Malaysian Ringgit JPHQ Buy 7/31/15 - ) Chilean Peso DBAB Buy 8/04/15 - ) Euro HSBK Sell 8/04/15 - Chilean Peso BZWS Buy 8/05/15 - ) Euro BZWS Sell 8/05/15 - Euro JPHQ Sell 8/05/15 - Indian Rupee HSBK Buy 8/05/15 - ) Chilean Peso DBAB Buy 8/06/15 - ) Malaysian Ringgit HSBK Buy 8/06/15 - ) Euro CITI Sell 8/10/15 - Malaysian Ringgit HSBK Buy 8/10/15 - ) South Korean Won HSBK Buy 8/10/15 - ) Chilean Peso MSCO Buy 8/11/15 - ) Euro DBAB Sell 8/11/15 - Euro JPHQ Sell 8/11/15 - Indian Rupee HSBK Buy 8/11/15 - Japanese Yen CITI Sell 8/11/15 - Chilean Peso DBAB Buy 8/12/15 - ) Euro GSCO Sell 8/12/15 - Indian Rupee HSBK Buy 8/12/15 - Malaysian Ringgit HSBK Buy 8/12/15 - ) South Korean Won HSBK Buy JPY 8/12/15 - Indian Rupee HSBK Buy 8/13/15 - Chilean Peso CITI Buy 8/17/15 - ) Chilean Peso JPHQ Buy 8/17/15 - ) Chilean Peso MSCO Buy 8/18/15 - ) Japanese Yen DBAB Sell 8/18/15 - South Korean Won JPHQ Buy 8/18/15 - ) Malaysian Ringgit HSBK Buy 8/19/15 - ) Chilean Peso JPHQ Buy 8/20/15 - ) Japanese Yen HSBK Sell 8/20/15 - Japanese Yen JPHQ Sell 8/20/15 - Mexican Peso HSBK Buy 8/21/15 - ) Chilean Peso DBAB Buy 8/24/15 - ) Japanese Yen BZWS Sell 8/24/15 - Japanese Yen DBAB Sell 8/25/15 - Japanese Yen HSBK Sell 8/25/15 - Euro BZWS Sell 8/26/15 - Euro SCNY Sell 8/26/15 - Indian Rupee DBAB Buy 8/26/15 - Japanese Yen BZWS Sell 8/26/15 - Japanese Yen JPHQ Sell 8/26/15 - Japanese Yen SCNY Sell 8/26/15 - Chilean Peso DBAB Buy 8/27/15 - ) Euro JPHQ Sell 8/27/15 - Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) Japanese Yen DBAB Sell 8/27/15 - Japanese Yen HSBK Sell 8/27/15 - Japanese Yen JPHQ Sell 8/27/15 - Chilean Peso JPHQ Buy 8/28/15 - ) Chilean Peso DBAB Buy 8/31/15 - ) Euro DBAB Sell 8/31/15 - Japanese Yen JPHQ Sell 8/31/15 - Euro DBAB Sell 9/02/15 - Chilean Peso DBAB Buy 9/08/15 - ) Euro DBAB Sell 9/08/15 - Euro JPHQ Sell 9/08/15 - Chilean Peso DBAB Buy 9/09/15 - ) Indian Rupee JPHQ Buy 9/10/15 90 - Euro BZWS Sell 9/21/15 - Euro BZWS Sell 9/24/15 - Indian Rupee DBAB Buy 9/30/15 - Japanese Yen JPHQ Sell 9/30/15 - Malaysian Ringgit HSBK Buy 9/30/15 - Japanese Yen JPHQ Sell 10/07/15 - Japanese Yen HSBK Sell 10/09/15 - Euro HSBK Sell 10/13/15 - ) Japanese Yen BZWS Sell 10/13/15 - Japanese Yen DBAB Sell 10/13/15 - Euro BZWS Sell 10/14/15 - Euro JPHQ Sell 10/14/15 - Malaysian Ringgit DBAB Buy EUR 10/15/15 - ) Euro BZWS Sell 10/16/15 - Euro HSBK Sell 10/20/15 - Malaysian Ringgit JPHQ Buy 10/20/15 - ) Malaysian Ringgit JPHQ Buy 10/21/15 - Mexican Peso DBAB Buy 10/21/15 - ) Japanese Yen BZWS Sell 10/22/15 - Mexican Peso CITI Buy 10/22/15 - ) Mexican Peso DBAB Buy 10/22/15 - ) Malaysian Ringgit HSBK Buy 10/23/15 - ) Euro DBAB Buy 10/26/15 - ) Euro DBAB Sell 10/26/15 - Malaysian Ringgit DBAB Buy 10/26/15 - ) Malaysian Ringgit HSBK Buy 10/26/15 - ) Singapore Dollar CITI Buy 10/26/15 - ) Singapore Dollar DBAB Buy 10/26/15 - ) Euro BZWS Sell 10/27/15 - Euro DBAB Sell 10/30/15 - Malaysian Ringgit JPHQ Buy 10/30/15 - ) Euro DBAB Sell 11/03/15 - Euro BZWS Sell 11/04/15 - Euro BZWS Sell 11/06/15 - Japanese Yen CITI Sell 11/10/15 - Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) Euro JPHQ Sell 11/12/15 - Japanese Yen CITI Sell 11/12/15 - Japanese Yen HSBK Sell 11/12/15 - Japanese Yen JPHQ Sell 11/12/15 - Euro BZWS Sell 11/13/15 - Euro GSCO Sell 11/13/15 - Japanese Yen GSCO Sell 11/13/15 - Japanese Yen SCNY Sell 11/13/15 - Euro DBAB Buy 11/16/15 - ) Euro DBAB Sell 11/16/15 - Euro GSCO Sell 11/16/15 - Japanese Yen CITI Sell 11/16/15 - Japanese Yen MSCO Sell 11/16/15 - Japanese Yen SCNY Sell 11/16/15 - Australian Dollar JPHQ Sell 11/18/15 - Euro DBAB Buy 11/18/15 - ) Euro DBAB Sell 11/18/15 - Euro UBSW Sell 11/18/15 - Japanese Yen BOFA Sell 11/18/15 - Japanese Yen DBAB Sell 11/18/15 - Euro DBAB Buy 11/19/15 - ) Euro DBAB Sell 11/19/15 - Japanese Yen CITI Sell 11/19/15 - Malaysian Ringgit DBAB Buy 11/19/15 - ) Euro DBAB Buy 11/20/15 - ) Euro DBAB Sell 11/20/15 - Japanese Yen CITI Sell 11/20/15 - Malaysian Ringgit HSBK Buy 11/20/15 - ) Japanese Yen HSBK Sell 11/24/15 - Euro DBAB Sell 11/30/15 - Euro GSCO Sell 12/01/15 - ) Euro HSBK Sell 12/09/15 - Euro SCNY Sell 12/09/15 - Japanese Yen DBAB Sell 12/21/15 - Japanese Yen HSBK Sell 12/21/15 - Japanese Yen BZWS Sell 12/22/15 - Japanese Yen CITI Sell 12/22/15 - Euro BZWS Sell 1/05/16 - Japanese Yen GSCO Sell 1/08/16 - Euro BZWS Sell 1/11/16 - Malaysian Ringgit JPHQ Buy 1/11/16 - ) Japanese Yen CITI Sell 1/14/16 - Euro CITI Sell 1/15/16 - Euro JPHQ Sell 1/15/16 - Japanese Yen BZWS Sell 1/15/16 - Japanese Yen JPHQ Sell 1/15/16 - Euro BZWS Sell 1/19/16 - Euro JPHQ Sell 1/19/16 - Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) Malaysian Ringgit JPHQ Buy 1/19/16 - ) Euro BZWS Sell 1/21/16 - Euro JPHQ Sell 1/22/16 - Euro JPHQ Sell 1/25/16 - Euro BZWS Sell 1/27/16 - Japanese Yen HSBK Sell 1/28/16 - Euro DBAB Sell 1/29/16 - Japanese Yen DBAB Sell 1/29/16 - Euro CITI Sell 2/09/16 - Japanese Yen CITI Sell 2/09/16 - Euro HSBK Sell 2/10/16 - Euro BZWS Sell 2/11/16 - Japanese Yen GSCO Sell 2/12/16 - Euro SCNY Sell 2/16/16 - Euro GSCO Sell 2/17/16 - Euro JPHQ Sell 2/17/16 - Japanese Yen GSCO Sell 2/17/16 - Japanese Yen JPHQ Sell 2/17/16 - Japanese Yen HSBK Sell 2/25/16 - Mexican Peso CITI Buy 2/25/16 - ) Euro BOFA Sell 2/26/16 - Euro BZWS Sell 2/26/16 - Japanese Yen BZWS Sell 2/26/16 - Mexican Peso MSCO Buy 2/29/16 - ) Japanese Yen JPHQ Sell 3/03/16 - Japanese Yen HSBK Sell 3/04/16 - Euro BZWS Sell 3/09/16 - Euro HSBK Sell 3/09/16 - Japanese Yen BZWS Sell 3/09/16 - Euro CITI Sell 3/10/16 - ) Euro MSCO Sell 3/10/16 - ) Mexican Peso HSBK Buy 3/11/16 - Euro JPHQ Sell 3/16/16 - ) Japanese Yen CITI Sell 3/22/16 - Japanese Yen MSCO Sell 3/22/16 - Japanese Yen BZWS Sell 3/28/16 - Euro BOFA Sell 3/29/16 ) Euro BOFA Sell 3/30/16 - Euro CITI Sell 4/08/16 - Malaysian Ringgit HSBK Buy 4/11/16 - ) Euro SCNY Sell 4/13/16 - ) Japanese Yen CITI Sell 4/13/16 - Mexican Peso CITI Buy 4/13/16 - ) Euro JPHQ Sell 4/14/16 - ) Euro HSBK Sell 4/18/16 - ) Euro BZWS Sell 4/29/16 - ) Euro SCNY Sell 4/29/16 - ) Euro BZWS Sell 5/05/16 - Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) Indonesian Rupiah JPHQ Buy AUD 5/18/16 - Japanese Yen CITI Sell 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/19/16 - Japanese Yen BOFA Sell 5/19/16 - Japanese Yen BZWS Sell 5/19/16 - Japanese Yen HSBK Sell 5/19/16 - Euro JPHQ Sell 5/20/16 - Japanese Yen JPHQ Sell 5/20/16 - Mexican Peso JPHQ Buy 5/31/16 - ) Totals Forw ard Exchange Contracts unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. At May 31, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty / Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Sw ap Contracts Receive Floating rate 3-month USD BBA LIBOR LCH $ 10/17/17 $ $ - Pay Fixed rate 0.926% Receive Floating rate 3-month USD BBA LIBOR LCH 7/07/24 - ) Pay Fixed rate 2.731% Receive Floating rate 3-month USD BBA LIBOR LCH 1/22/25 - Pay Fixed rate 1.914% Receive Floating rate 3-month USD BBA LIBOR LCH 1/23/25 - Pay Fixed rate 1.970% Receive Floating rate 3-month USD BBA LIBOR LCH 1/27/25 - Pay Fixed rate 1.973% Receive Floating rate 3-month USD BBA LIBOR LCH 1/29/25 - Pay Fixed rate 1.937% Receive Floating rate 3-month USD BBA LIBOR LCH 1/30/25 - Pay Fixed rate 1.942% Receive Floating rate 3-month USD BBA LIBOR LCH 2/03/25 - Pay Fixed rate 1.817% Receive Floating rate 3-month USD BBA LIBOR LCH 3/27/25 - Pay Fixed rate 1.978% Receive Floating rate 3-month USD BBA LIBOR LCH 3/27/25 - Pay Fixed rate 1.985% Totals Centrally Cleared Sw ap Contracts ) Templeton Global Income Fund Statement of Investments, May 31, 2015 (unaudited) (continued) OTC Sw ap Contracts Receive Floating rate 3-month USD BBA LIBOR JPHQ $ 3/04/21 $ - $ ) Pay Fixed rate 3.558% Receive Floating rate 3-month USD BBA LIBOR DBAB 3/28/21 - ) Pay Fixed rate 3.523% Receive Floating rate 3-month USD BBA LIBOR JPHQ 1/11/41 - ) Pay Fixed rate 4.215% Receive Floating rate 3-month USD BBA LIBOR CITI 2/25/41 - ) Pay Fixed rate 4.347% Receive Floating rate 3-month USD BBA LIBOR JPHQ 2/25/41 - ) Pay Fixed rate 4.349% Receive Floating rate 3-month USD BBA LIBOR JPHQ 2/28/41 - ) Pay Fixed rate 4.320% Receive Floating rate 3-month USD BBA LIBOR JPHQ 3/01/41 - ) Pay Fixed rate 4.299% Totals OTC Sw ap Contracts - ) Totals Interest Rate Sw ap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citigroup, N.A. DBAB - Deutsche Bank AG GSCO - Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase N.A. LCH - London Clearing House MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Chartered Bank UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real EUR - Euro HUF - Hungarian Forint IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar Selected Portfolio FRN - Floating Rate Note Templeton Global Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940 as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. 4. INCOME TAXES At May 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2015, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Foreign Government and Agency Securities a $ - $ $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ a For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Income Fund By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2015 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
